DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the instant specification has overcome previous objections.
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Both claims 8 and 9 are drawn to a method of inducing an immune response in a subject by administering an effective amount of the first immunogenic composition comprising a first recombinant RSV G-protein or an immunogenic fragment thereof, and administering to the subject an effective amount of a second immunogenic composition comprising a second recombinant RSV G-protein or an immunogenic fragment thereof wherein the first RSV G-protein or immunogenic fragment thereof is different from the second RSV G-protein or immunogenic fragment thereof. Therefore, claim 9 is a substantial duplicate of claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-10, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Smith et al. (WO 2008/061243), alignment of SEQ 1 with Geneseq db access no ARV49321 by Smith et al in WO2008061243 05-2008, alignment of SEQ 3 with Geneseq db access no ARV49321 by Smith et al in WO2008061243 05-2008, as evidenced by
Jain et al. (USPgPub 2020/0399311).
Smith et al. anticipate an immunogenic composition in a kit comprising recombinant RSV G proteins from RSV A2 and RSV B strains, an adjuvant, and a pharmaceutically acceptable carrier, see claims 1, 2, 4-6, 31, 34-36, 38, 40, 43, 46-48 and paragraphs [0095-0098], as required by instant claim 1. The alignment of instant SEQ ID NO: 1 with Geneseq db access no ARV49321 by Smith et al in WO2008061243 05-2008 are identical, anticipating the sequence of instant claim 2. Smith et al. anticipates the adjuvant as MF59, see paragraph [0109], identified as a suitable adjuvant in paragraph [0071] of the instant published disclosure and described in
paragraph [0116] of Jain et al. as a squalene-based oil-in-water nano-emulsion. Therefore Smith
et al. anticipate the type of adjuvant recited in instant claim 4. Claims 56, 59, and 60 of Smith et
al. are drawn to vaccinating a mammal by administering a G protein from group A and group B, anticipating instant claims 8 and 9. Paragraphs [0105, 0113, and 0117] of Smith et al. describes priming with first vaccine composition and boosting with a second composition six months later, where the compositions comprise RSV G proteins from group A and group B, anticipating instant claims 9, 10, 14, 15, 17, 18, and 19. Smith et al. also anticipate SEQ ID NO: 3, see the sequence alignment provided. Instant SEQ ID NO: 3 is identified as a central conserved-domain .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. supra as applied to claims 1, 2, 4, 7-10, 14, 15, and 17-20 above, and further in view of Khurana et al. (WO 2016/160166), alignment of SEQ 2 with Geneseq db access no BDG33984 by Khurana et al. in WO2016160166 on 10-2016 and Choi et al. (Viral Immunology. 2012; 25 (3): 193-203).
See the teachings of Smith et al. above. While Smith et al. teach a vaccine kit composition comprising RSV-G derived from strain B, see claims 56 and 58-60, Smith et al. do not teach or suggest SEQ ID NO: 2, as required by instant claim 3, but Khurana et al. do, see the sequence alignment provided. Khurana et al. also teach the RSV polypeptide is administered at a conventional dose of 5 micrograms/ mL, see Figure 2, as required by instant claim 6.
None of the references teach administering a first or second RSV-G protein derived from A2 and B1 strains comprising SEQ ID NO: 1 or SEQ ID NO: 2, respectively, as required by instant claims.
Choi et al. teach administering RSV and adjuvant at conventional ratios corresponding to
1:1, see “G polypeptide vaccination” on page 195, as required by instant claims 5 and 16. Choi et
al. also teach administration of RSV-G A2 results in cross-neutralizing activity against RSV A2

neutralized mice administered the RSV-G A2 protein (G2 segment depicted in Figure 1A) only produced 35% neutralizing activity against RSV B1, see Figures 2-4; the last paragraph prior to
the “Discussion” on page 198; and the last two paragraphs of the Discussion section on page 200
of Choi et al. Therefore, it would have been prima facie obvious to one of ordinary skill in the art
prior to the effective filing date to have administered the RSV-G A2 represented by SEQ ID NO:
1 of Smith et al. and the RSV-G B1 presented by SEQ ID NO: 2 of Khurana et al. to increase
cross-neutralizing activity and protective efficacy against structurally diverse G proteins, as
evidenced by Figure 1B of Choi et al.
Response to Arguments
	Regarding the teachings of Smith et al., applicant argues that Smith et al. do not teach or suggest the instant kit and method claimed. However, Smith et al. anticipate the instant kit components and the instant method claims as amended. 
	Applicant submits the 37 CFR § 1.132 Declaration of Dr. Anderson, describing unexpected results when the same quantities of two different antigens (RSV-A2-rG and RSV-B1-rG) are administered in a heterologous prime- boost regimen, greater levels of specific antibodies are achieved.
	Applicant’s arguments and the data submitted by Dr. Anderson have been fully considered and are appreciated. However, the instant claims are not commensurate with the heterologous prime-boost regimen described in the Declaration. The instant claims require a kit comprising first and second compositions, each comprising different RSV-G proteins. Subsequent claims require that the RSV-G proteins are derived from different strains, A2 and B1. Smith et al. anticipate a kit comprising recombinant RSV G proteins from RSV A2 and RSV 
Allowable Subject Matter
  	Claims drawn to a method of inducing an immune response using a heterologous prime-boost regimen with the RSV-G proteins derived from different strains, A2 and B1, would be allowable. Suggested claim language to be incorporated that clearly conveys the inventive concept could include an intended order conveyed by “initial”, “prime”, “subsequent”, “boost” and/or “prior to”, and derivatives thereof. Ipsis verbis and implied support is found throughout the instant disclosure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shanon A. Foley/Primary Examiner, Art Unit 1648